Citation Nr: 1616629	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  09-37 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU), to include consideration of entitlement on an extraschedular basis.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to January 1971. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Chicago, Illinois, Regional Office (RO), of the Department of Veterans Affairs (VA).  

In April 2012, the Veteran appeared and testified at a hearing before a Veterans Law Judge (VLJ) who is no longer at the Board.  Importantly, the VLJ who presided at a hearing must participate in the decision on the claim (38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707).  In January 2016, Veteran was offered the opportunity for another hearing before the VLJ who would decide his case.  In this communication, the RO stated that if the Veteran did not respond within 30 days, it would presume he did not wish to have another hearing.  To date, VA has not heard from the Veteran.  As such, no additional hearing is necessary.  

In a September 2012 decision, the Board denied entitlement to a TDIU.  The Veteran appealed the Board's September 2012 decision to the U.S. Court of Appeals for Veterans Claims (Court).  An August 2013 joint motion for remand (JMR) and Court Order vacated the Board's September 2012 decision to the extent that it denied entitlement to a TDIU, and remanded it to the Board for additional development and consideration

The case was remanded in October 2013 for further development and has since been returned to the Board for adjudication.  

Of note, the Veteran was previously represented by an attorney in this matter.  The attorney has since withdrawn from representation.  As such, the Veteran currently has no representative of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board finds that additional development is necessary regarding the Veteran's TDIU claim.  

During his hearing, the Veteran was unclear whether he was receiving Social Security Administration (SSA) benefits.  Recent VA treatment records show the Veteran's reports of receiving Social Security disability benefits.  It appears that the Veteran was awarded Social Security retirement benefits in 2015, however, the notations of receipt of or application for "SSDI" and SSA disability benefits in the VA treatment records predated this 2015 award.  As such, it is possible that the Veteran applied for SSA disability benefits, but it does not appear any attempts were made to obtain SSA records.  

These records, which are not associated with the claims file, appear to be highly relevant to the claim.  Thus, the AOJ should obtain all medical and legal documents pertaining to the SSA claim.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding SSA/SSI records and associate them with the claims file.  All attempts to obtain these records should be documented in the claims folder.

2.  Only if any SSA/SSI records are obtained, then schedule the Veteran for an appropriate VA examination to determine the current functional impairment of his low back disorder and left foot drop with radiculopathy.  

3.  Perform any additional development deemed necessary.  

4.  Then, readjudicate the issue of entitlement to TDIU.  If the Veteran does not meet the percentage requirements for a TDIU and there are new treatment and/or SSA records associated with the file, then the claim should again be referred to the Director of VA's Compensation Service for extraschedular consideration in accordance with 38 C.F.R. § 4.16(b) (2015).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




